DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/KR2020/015505, filed 11/06/2020, which claims priority to Korean Application No. KR10-2019-0151389, filed 11/22/2019, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 11/23/2020, 03/16/2021 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
	Applicants’ Preliminary Amendment dated 11/23/2020 is acknowledged.  With the Examiner’s Amendment below, claims 1-4 are pending and have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by B. Joe Kim on 03/08/2022.

	Claims 1-3 have been amended to further clarify the invention.
	
	In claim 1, line 3, delete “mixing PLLA (poly-L-lactic acid) with CMC (carboxymethylcellulose) and mannitol, freeze-drying a resulting mixture, pulverizing the freeze-dried mixture to a certain size, and sterilizing a result thereof using gamma radiation to prepare a PLLA mixture” and substitute therefor - - - mixing PLLA (poly-L-lactic acid) with CMC (carboxymethylcellulose) and mannitol, freeze-drying the mixture of PLLA, CMC and mannitol, pulverizing the freeze-dried mixture, and sterilizing the pulverized freeze-dried mixture using gamma radiation to prepare a PLLA mixture - - -.

	In claim 1, line 9, delete “mixing HA (hyaluronic acid) with a BDDE (butanediol diglycidyl ether) crosslinking agent, gelling a resulting mixture, washing a resulting gel with a phosphate buffer, collecting crosslinked HA with uniform particles and passing the HA through a screen to obtain crosslinked HA with uniform particles to thereby prepare a HA mixture” and substitute therefor - - - mixing HA (hyaluronic acid) with a BDDE (butanediol diglycidyl ether) crosslinking agent to obtain crosslinked HA, gelling the mixture of HA and BDDE crosslinking agent to obtain a gel, washing the gel with a phosphate buffer, collecting the crosslinked HA and passing the crosslinked HA through a screen to obtain crosslinked HA with uniform particles - - -.

	In claim 1, line 24, delete "prepare a microcapsule” and substitute therefor - - - prepare the PLLA-HA microcapsule - - -.

In claim 2, line 6, delete "a size of the pulverized particle is” and substitute therefor - - - wherein the pulverizing of the freeze-dried mixture results in a pulverized particle - - -.

In claim 3, line 3, delete "with respect to” and substitute therefor - - - relative to - - -.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the prior art of record does not teach or fairly suggest the methods for producing a filler containing a poly-L-lactic acid-hyaluronic acid (PLLA-HA) microcapsule as claimed.  While the closest prior art of record, Korean Patent No. 10-1852127 (hereinafter “the ‘127 patent”, cited in Applicants’ IDS dated 11/23/2020), teaches methods for preparing a conjugate of PLLA and HA, the ‘127 patent does not teach or fairly suggest a method as claimed which includes the obtaining of an emulsion in which PLLA-HA is evenly disposed.  Applicants persuasively demonstrated in their disclosure that the claimed method advantageously prevents the undesired aggregation of PLLA-HA and reduces the formation of granulomas.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1-4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615